Allowable Subject Matter
This communication is in response to the amendment filed 7/11/2022.  Applicant has amended claims 1, 8 and 15.  Accordingly, claims 1-20 are allowed.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The limitations “receiving, based on determining that the ATM is disconnected and being in the backup mode, a request for currency related to a first device…. establishing, by the processor and based on pairing with a second device associated with the first device, a communication channel with the second device; authorizing during a perioded time period, the request based on comparison of authentication information and customer data that is stored locally in a memory device of the ATM…. causes authorization of the request for currency on time during predetermined time period and prevents the request being authorized another time during the time period” recited in independent claims 1, 8 and 15, considered as a whole with the rest of limitations in the claim, is not taught by the prior arts found in Examiner’s search and STICS search.  For these reasons claims 1, 8 and 15 are deemed to be allowable over the prior art of record, and claims 2-7, 9-14 and 16-20 are allowed by dependency.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue free.  Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHIA-YI LIU/Primary Examiner, Art Unit 3695